PER CURIAM.
Larry Keith Jackson appeals the summary denial of his rule 3.850 motion for post-conviction relief. At trial appellant was convicted of two counts of robbery with a firearm. In his motion he alleged that his attorney provided ineffective assistance by failing to discover a police report which included an eyewitness’s description of the robbery suspects. He also raised a related claim arguing that the state’s failure to provide this police report was a discovery violation. We affirm the denial of the motion because appellant has not shown that there is a reasonable probability the eyewitness’s testimony would have affected the outcome. Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).
GUNTHER, KLEIN and HAZOURI, JJ., concur.